UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	April 30, 2012 Item 1. Schedule of Investments: Putnam Short Duration Income Fund The fund's portfolio 4/30/12 (Unaudited) CORPORATE BONDS AND NOTES (47.9%) (a) Interest rate (%) Maturity date Principal amount Value Automotive (1.2%) Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN 0.667 1/14/13 $300,000 $300,752 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRB 1.074 9/22/13 300,000 300,000 Banking (15.2%) American Express Centurion Bank sr. unsec. unsub. notes 5.550 10/17/12 200,000 205,472 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN (Australia) 0.669 7/7/12 200,000 200,214 Bank of America Corp. sr. unsec. unsub. notes FRN 0.974 9/11/12 300,000 299,715 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.827 1/31/14 240,000 240,157 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 2.600 1/22/13 400,000 405,135 Bank One Corp. unsec. sub. notes 5.250 1/30/13 300,000 311,998 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 5.450 9/12/12 100,000 101,564 BB&T Corp. sr. unsec. unsub. notes 3.850 7/27/12 300,000 303,521 Citigroup, Inc. sr. unsec. notes FRN 2.510 8/13/13 300,000 301,659 Commonwealth Bank of Australia 144A unsec. notes FRN (Australia) 0.671 6/29/12 100,000 99,985 Cooperative Centrale Raiffeisen-Boerenleenbank BA/Netherlands sr. unsec. unsub. notes (Netherlands) 3.000 9/18/12 345,000 348,536 Countrywide Financial Corp. company guaranty sr. unsec. unsub. notes FRN Ser. MTN 0.906 5/7/12 200,000 199,869 Fifth Third Bank/Ohio sr. unsec. notes FRN 0.605 5/17/13 250,000 247,981 HSBC Bank PLC 144A FRN (United Kingdom) 0.987 8/3/12 200,000 200,067 HSBC Finance Corp. sr. unsec. notes 5.900 6/19/12 140,000 141,625 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 1.524 3/15/13 250,000 249,465 National City Bank unsec. sub. bonds 4.625 5/1/13 350,000 362,623 Royal Bank of Canada sr. unsec. notes FRN (Canada) 1.166 10/30/14 400,000 403,521 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes FRN (United Kingdom) 2.913 8/23/13 245,000 244,546 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes (Netherlands) 4.250 5/23/13 350,000 348,376 Standard Chartered PLC 144A sr. unsec. notes FRN (United Kingdom) 1.460 5/12/14 300,000 299,752 SunTrust Bank/Atlanta Ga sr. unsec. notes FRN 0.603 5/21/12 350,000 350,015 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes FRN (Sweden) 1.474 9/14/12 355,000 356,140 Toronto-Dominion Bank sr. unsec. unsub. notes FRN (Canada) 0.767 7/14/14 295,000 295,655 US Bank NA unsec. sub. notes 4.950 10/30/14 350,000 381,782 Wachovia Bank NA sr. unsec. sub. notes FRN Ser. BKNT 0.917 11/3/14 293,000 284,277 Westpac Banking Corp. sr. unsec. unsub. bonds (Australia) 2.250 11/19/12 90,000 91,028 Beverage (1.8%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes (Belgium) 3.000 10/15/12 330,000 334,237 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.553 5/15/12 245,000 245,186 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.424 3/14/14 300,000 300,000 Broadcasting (0.3%) Viacom, Inc. company guaranty sr. unsec. unsub. notes 5.625 8/15/12 136,000 137,886 Chemicals (1.2%) Dow Chemical Co. (The) sr. unsec. notes 6.000 10/1/12 300,000 307,650 E.I. du Pont de Nemours & Co. sr. unsec. notes 4.750 11/15/12 250,000 256,322 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.894 3/25/14 15,000 15,103 Communications equipment (0.7%) Motorola Solutions, Inc. sr. unsec. unsub. notes 5.375 11/15/12 323,000 331,258 Computers (1.3%) Hewlett-Packard Co. sr. unsec. unsub. notes 0.599 9/13/12 300,000 299,936 Xerox Corp. sr. unsec. notes 5.500 5/15/12 300,000 300,565 Consumer finance (0.9%) American Express Credit Corp. sr. unsec. notes FRN 1.940 6/19/13 100,000 101,264 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN 0.897 11/7/12 334,000 334,479 Electric utilities (1.9%) KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11.875 7/1/12 300,000 308,997 Pacific Gas & Electric Co. sr. unsec. unsub. notes FRN 0.943 11/20/12 345,000 345,767 PSEG Power, LLC company guaranty sr. unsec. unsub. notes 2.500 4/15/13 250,000 254,209 Financial (1.6%) General Electric Capital Corp. sr. unsec. unsub. notes FRN 0.474 9/20/13 100,000 98,767 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA 1.393 5/22/13 300,000 302,918 Westfield Group 144A company guaranty sr. unsec. unsub. notes 5.400 10/1/12 350,000 356,215 Food (0.6%) Kraft Foods, Inc. sr. unsec. unsub. notes 6.250 6/1/12 200,000 202,142 Kraft Foods, Inc. sr. unsec. unsub. notes FRN 1.344 7/10/13 100,000 100,596 Insurance (5.7%) Allstate Life Global Funding Trusts notes Ser. MTN 5.375 4/30/13 240,000 252,048 Jackson National Life Global Funding, Co. 144A sr. notes Ser. GMTN 6.125 5/30/12 320,000 323,029 Mass Mutual Global Funding II 144A sr. sec. unsub. notes 3.625 7/16/12 350,000 353,089 MetLife Global Funding I 144A sr. unsec. notes 2.875 9/17/12 185,000 186,845 MetLife Institutional Funding II 144A FRN 0.869 7/12/12 100,000 99,959 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5.250 1/15/14 385,000 408,273 New York Life Global Funding 144A notes FRN 0.728 4/4/14 500,000 500,380 Principal Life Income Funding Trusts company guaranty sr. notes 5.300 4/24/13 350,000 365,501 Prudential Financial, Inc. sr. unsec. unsub. notes 5.800 6/15/12 235,000 237,780 Investment banking/Brokerage (1.0%) Credit Suisse First Boston USA, Inc. bank guaranty sr. unsec. unsub. notes 5.500 8/15/13 100,000 105,121 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.950 12/1/12 350,000 355,373 Machinery (1.5%) Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.774 12/11/13 350,000 351,690 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.868 10/4/13 348,000 349,885 Metals (0.8%) BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN (Australia) 0.735 2/18/14 375,000 375,541 Miscellaneous (0.2%) SSIF Nevada LP 144A bank guaranty sr. unsec. unsub. notes FRN 1.167 4/14/14 100,000 99,513 Natural gas utilities (0.9%) CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7.875 4/1/13 390,000 414,375 Oil and gas (0.6%) Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.200 9/15/12 300,000 304,575 Real estate (6.1%) Boston Properties, Inc. sr. unsec. notes (R) 6.250 1/15/13 396,000 412,146 Camden Property Trust sr. unsec. unsub. notes (R) 5.875 11/30/12 400,000 411,043 ERP Operating LP sr. unsec. notes (R) 5.500 10/1/12 350,000 356,676 HCP, Inc. sr. unsec. notes (R) 5.625 2/28/13 150,000 153,764 Hospitality Properties Trust sr. unsec. notes (R) 6.750 2/15/13 300,000 305,410 Nationwide Building Society 144A bank guaranty sr. notes (United Kingdom) 5.500 7/18/12 400,000 404,236 ProLogis LP company guaranty sr. unsec. notes 5.500 3/1/13 400,000 414,339 Simon Property Group LP sr. unsec. notes (R) 6.750 5/15/14 397,000 435,626 Restaurants (0.6%) Yum! Brands, Inc. sr. unsec. unsub. notes 7.700 7/1/12 300,000 305,223 Retail (1.9%) Kroger Co. company guaranty sr. unsec. notes 5.000 4/15/13 250,000 259,955 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.875 1/15/13 325,000 336,075 Target Corp. sr. unsec. notes FRN 0.499 1/11/13 300,000 300,359 Technology services (0.5%) Western Union Co. (The) sr. unsec. unsub. notes FRN 1.055 3/7/13 250,000 251,017 Telephone (1.4%) BellSouth Corp. sr. unsec. unsub. notes 4.750 11/15/12 359,000 367,084 Verizon New England, Inc. sr. unsec. debs. Ser. C 4.750 10/1/13 300,000 315,324 Total corporate bonds and notes (cost $22,876,382) COMMERCIAL PAPER (27.0%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 144A 0.481 5/29/12 $325,000 $324,729 Avon Capital Corp. 0.550 5/10/12 383,000 382,941 AXA Financial, Inc. 144A 0.712 8/16/12 350,000 349,261 BMW U.S. Capital, LLC 0.020 7/25/12 300,000 299,935 BNP Paribas Finance, Inc. 0.712 7/9/12 325,000 324,451 BP Capital Markets PLC (United Kingdom) 0.531 8/7/12 330,000 329,728 BP Capital Markets PLC (United Kingdom) 0.511 7/31/12 200,000 199,848 British Telecommunications PLC (United Kingdom) 1.107 10/29/12 325,000 323,203 Comcast Corp. 0.500 6/19/12 360,000 359,755 Daimler Finance North America, LLC 0.611 5/8/12 300,000 299,807 Danske Corp. (Denmark) 0.300 5/31/12 350,000 349,913 Devon Energy Corp. 0.501 6/7/12 350,000 349,820 Diageo Capital PLC (United Kingdom) 0.500 5/15/12 295,000 294,943 DnB Bank ASA (Norway) 0.360 8/30/12 350,000 349,577 Florida Power & Light Co. 0.260 5/8/12 410,000 409,979 Ford Motor Credit Co., LLC 0.900 5/15/12 375,000 374,869 GATX Corp. 144A 0.500 6/4/12 400,000 399,811 Goldman Sachs Group, Inc. (The) 0.550 6/1/12 350,000 349,834 Liberty Mutual Group, Inc. 0.500 5/7/12 400,000 399,967 Louis Dreyfus Commodities, LLC Ser. BARC 0.570 5/18/12 250,000 249,933 Macquarie Bank, Ltd. 144A (Australia) 0.681 6/5/12 350,000 349,607 NiSource Finance Corp. 1.181 5/16/12 300,000 299,853 Nissan Motor Acceptance Corp. 0.440 5/24/12 425,000 424,875 NSTAR, LLC 0.400 5/18/12 425,000 424,915 PB Finance (Delaware), Inc. 0.680 5/4/12 380,000 379,978 Prudential PLC (United Kingdom) 0.783 7/30/12 350,000 349,181 Skandinaviska Enskilda Banken AB (Sweden) 0.511 6/25/12 350,000 349,727 Societe Generale NA (France) 0.500 6/1/12 350,000 349,849 Sumitomo Mitsui Banking Corp. (Japan) 0.531 7/19/12 350,000 349,282 Suncorp-Metway, Ltd. 144A (Australia) 0.601 7/5/12 350,000 349,621 Swedbank (Sweden) 0.571 5/3/12 300,000 299,872 Swedbank AB (Sweden) 0.531 5/11/12 300,000 299,839 TransCanada Pipelines, Ltd. (Canada) 0.470 5/9/12 350,000 349,963 Viacom, Inc. 0.420 5/1/12 350,000 350,000 Volvo Treasury AB (Sweden) 0.651 6/7/12 325,000 324,462 Vodafone Group PLC (United Kingdom) 1.055 7/9/12 300,000 299,368 Westar Energy, Inc. 0.450 5/21/12 400,000 399,895 Windmill Funding I Corp. (United Kingdom) 0.470 5/22/12 250,000 249,931 Total commercial paper (cost $12,923,872) CERTIFICATES OF DEPOSIT (8.2%) (a) Interest rate (%) Maturity date Principal amount Value Abbey National Treasury Services PLC/Stamford, CT FRN 1.766 4/25/13 $300,000 $296,386 Bank of Montreal/Chicago, IL FRN (Canada) 0.703 8/15/13 400,000 399,560 Bank of Nova Scotia/Houston FRN 1.016 1/27/14 300,000 300,011 Bank of Tokyo-Mitsubishi UFJ, Ltd. FRN (Japan) 0.830 9/4/12 327,000 326,504 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.430 10/15/12 350,000 350,011 Commonwealth Bank of Australia FRN (Australia) 1.216 1/17/14 350,000 353,319 Mizuho Corporate Bank (USA) (Japan) 0.600 7/20/12 395,000 395,087 National Australia Bank, Ltd./New York FRN (Australia) 1.666 1/30/14 500,000 503,168 Nordea Bank Finland PLC/New York FRN 1.011 2/6/13 233,000 233,256 Nordea Bank Finland PLC/New York FRN 0.909 4/5/13 175,000 175,059 Toronto-Dominion Bank/NY FRN (Canada) 4360.000 10/19/12 100,000 99,994 UBS AG/Stamford, CT FRN 7.360 7/23/12 250,000 250,037 Westpac Banking Corp. NY FRN (Australia) 0.330 6/15/12 250,000 249,941 Total certificates of deposit (cost $3,931,612) ASSET-BACKED COMMERCIAL PAPER (4.3%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.511 8/22/12 $200,000 $199,600 Bryant Park Funding, LLC 0.190 5/9/12 250,000 249,989 Chariot Funding, LLC 0.220 6/27/12 399,000 398,861 CIESCO-LP 0.441 6/15/12 310,000 309,865 CRC Funding, LLC 0.531 7/17/12 310,000 309,380 Govco, LLC 0.300 5/8/12 250,000 249,985 Sheffield Receivables Corp. (United Kingdom) 0.410 5/9/12 325,000 324,882 Total asset-backed commercial paper (cost $2,042,964) MORTGAGE-BACKED SECURITIES (2.9%) (a) Interest rate (%) Maturity date Principal amount Value Bear Stearns Commercial Mortgage Securities, Inc. Ser. 07-PW17, Class A2 5.574 6/11/50 $88,287 $88,244 Ser. 05-PWR9, Class A2 (F) 4.735 9/11/42 59,138 60,327 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B 5.248 12/10/46 87,129 87,021 CS First Boston Mortgage Securities Corp. Ser. 03-C3, Class B 4.052 5/15/38 150,000 149,910 CWCapital Cobalt Ser. 07-C3, Class A2 5.930 5/15/46 107,770 108,380 Federal National Mortgage Association Ser. 04-61, Class CO, PO 0.000 10/25/31 12,022 11,947 Greenwich Capital Commercial Funding Corp. Ser. 07-GG11, Class A2 (F) 5.597 12/10/49 120,000 123,016 Ser. 05-GG5, Class A2 5.117 4/10/37 125,345 125,588 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class A2 5.318 2/15/40 95,798 95,804 Morgan Stanley Capital I Ser. 07-HQ13, Class A2 5.649 12/15/44 70,000 70,559 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A1B 0.499 7/25/35 180,872 172,733 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2 5.569 5/15/46 234,690 237,107 FRB Ser. 05-C16, Class B 4.945 10/15/41 50,000 50,823 Total mortgage-backed securities (cost $1,377,917) ASSET-BACKED SECURITIES (2.5%) (a) Interest rate (%) Maturity date Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 05-SD2, Class 1A3 0.639 3/25/35 $195,581 $170,527 Chase Funding Mortgage Loan Asset-Backed Certificates Ser. 04-2, Class 1A4 5.323 2/25/35 259,823 266,578 Ser. 04-1, Class 1A6 4.266 6/25/15 47,525 47,853 Countrywide Asset Backed Certificates FRB Ser. 05-4, Class MV1 0.699 10/25/35 180,521 176,910 FRB Ser. 05-AB1, Class A3 0.539 8/25/35 193,166 165,157 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3 0.419 7/25/36 265,835 260,518 Renaissance Home Equity Loan Trust FRB Ser. 07-3, Class AV1 1.139 9/25/37 131,771 125,177 Total asset-backed securities (cost $1,213,805) REPURCHASE AGREEMENTS (2.2%) (a) Principal amount Value Interest in $587,000,000 joint tri-party repurchase agreement dated 4/30/12 with Deutsche Bank Securities, Inc. due 5/1/12 - maturity value of $1,049,006 for an effective yield of 0.21% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.00% to 5.00% and due dates ranging from 2/1/27 to 4/1/42, valued at $598,740,000) $1,049,000 $1,049,000 Total repurchase agreements (cost $1,049,000) TOTAL INVESTMENTS Total investments (cost $45,415,552) (b) Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNA Medium Term Notes Class A PO Principal Only Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 17, 2011 (commencement of operations) through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $47,808,332. (b) The aggregate identified cost on a tax basis is $45,415,552, resulting in gross unrealized appreciation and depreciation of $58,574 and $13,349, respectively, or net unrealized appreciation of $45,225. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $494 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $33,761,233 and $33,761,233, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 69.8% United Kingdom 8.0 Australia 5.7 Canada 4.2 Sweden 3.6 Japan 3.2 Netherlands 2.1 Denmark 0.8 France 0.8 Norway 0.8 Belgium 0.7 Other 0.3 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $1,212,720 $— Asset-backed commercial paper — 2,042,562 — Certificates of deposit — 3,932,333 — Commercial paper — 12,922,522 — Corporate bonds and notes — 22,920,181 — Mortgage-backed securities — 1,381,459 — Repurchase agreements — 1,049,000 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2012
